Exhibit 10.1

ENERSYS MANAGEMENT INCENTIVE PLAN ("Plan")

Fiscal Year 2008

1. Plan Objectives

 

 

"

 

Provide an incentive program that encourages executives, senior managers and
operating managers to embrace our corporate vision.

 

 

"

 

Provide an incentive program to drive all participants to achieve corporate
goals by all working together as one company team.

 

 

"

 

Provide participants with an opportunity to earn bonus compensation for
outstanding corporate financial performance.

 

 

"

 

Provide focused attention on the most important measures of business success.

2. Plan Term

The Plan will commence on the first day of the 2008 Fiscal Year (April 1, 2007)
and end on the last day of the Fiscal Year (March 31, 2008).

3. Plan Eligibility

It is intended that those who participate are executives, senior managers and
operating managers whose decisions and performance directly impact the overall
corporate success of EnerSys.

4. Performance Measures

The Plan is based on two corporate performance measures, one of which is related
to corporate profitability and one of which is related to our indebtedness.
These measures are the same for all participants in the Plan.

5. Payout Ranges

The payout ranges from 15% to 100% of base salary for our Chief Executive
Officer, and from 9% to 60% of base salary for our other executive officers (the
"NEOs") if the minimum and maximum targets, respectively, are achieved. Our CEO
and NEOs can earn an additional 70% and 42%, respectively, of their respective
base salaries if our corporate profitability exceeds the base target and meets
"stretch" targets set by our Compensation Committee. The payout range for other
participants is dependent upon such participant's level of responsibility in the
Company.

Plan Rules and Administration

1. Payment Qualifications

a. Eligibility

To be eligible for any payment due under the Plan, a participant must be
employed by the company on the payment date (normally during June of the
following fiscal year, except as otherwise provided below).

b. Partial Year Participants

Existing and new employees who join the Plan after the start of the fiscal year
will be eligible for any payment due under the Plan based on a pro rata amount.
This will be based on the participant's base salary for the portion of the year
employed.

If a participant leaves after the year-end but before the payment date as a
result of retirement at normal retirement age, early retirement, ill
health/disability retirement or redundancy, they will be eligible for any
payment under the Plan on the normal payment date.

If a participant leaves for any other reason after the year-end but before the
payment date, any payment under the Plan will be at the sole discretion of the
Chairman, President and CEO.

Participants who terminate employment during the Plan year will not be eligible
for payments unless termination was caused by: retirement at normal retirement
age, early retirement with company consent, ill health/disability retirement or
redundancy. In such cases, pro rata awards will be at the sole discretion of the
Chairman, President and CEO and will be made based on the number of complete
months worked during the Plan year.

2. Payment Terms and Timing

Any bonus earned will be paid as soon as practical after the fully audited
annual results of the Company have become available (normally during June). The
actual bonus paid to a participant is based upon the participant's base earnings
during the Plan year. The participant will be liable for any personal tax due or
other statutory payments due on any part of the incentive.

3. Plan Framework

Any "windfall" impacts, either adverse or positive, will be excluded from the
calculations. The decision of the Compensation Committee, in the case of the CEO
and other executive officers, and at the sole discretion of the CEO, in the case
of all other Plan participants as to "windfall" will be final.

4. Plan Interpretation

Any questions or disputes concerning the Plan rules, interpretation of the
rules, or any other issues pertaining to the Plan, will be determined by the
Compensation Committee in the case of our CEO and other executive officers, and
the Chairman, President and CEO in the case of other Plan Participants, whose
decision will be final and binding. All awards under the Plan are solely at the
discretion of the Compensation Committee in the case of our CEO and other
executive officers, and our Chairman, President and CEO in the case of the other
Plan Participants.

5. Participation

Notwithstanding the terms of the Plan and the information contained herein, an
employee's participation in the Plan, and the award of bonus thereunder is
completely within the discretion of our Compensation Committee in the case of
our CEO and other executive officers, and our Chairman, President and CEO in the
case of the other Plan Participants. The Plan is not contractual and does not
constitute an employment contract, and the terms of the Plan are subject to
change at any time at the sole discretion of the Compensation Committee of the
Board of Directors.